EXHIBIT 10.1


RM Enterprises International, Inc.




February 28, 2010
 
Spongetech Delivery Systems, Inc.
43 West 33rd Street, Suite 600
New York, New York 10001
 
Re:           Amendment to Stock Repurchase Rights Letter Agreement
 
Dear Sirs:
 
Reference is made to the Stock Repurchase Rights Letter Agreement executed on
July 24, 2008 (the “Agreement”), by and between Spongetech Delivery Systems,
Inc. (“Spongetech”) and RM Enterprises International, Inc. (“RM Enterprises”) in
connection with the grant by RM Enterprises to Spongetech of the right to
repurchase certain shares of common stock of Spongetech owned by RM Enterprises.
 
This will confirm the agreement between Spongetech and RM Enterprises to amend
the Agreement, for good and valuable consideration, to extend the date by which
such repurchase rights may be exercised by Spongetech to August 31, 2011.
 
Except as expressly set forth herein, all of the terms and conditions of the
Agreement shall remain unchanged and in full force and effect.
 
This amendment shall be governed by New York law and may be executed by fax or
.pdf and in counterparts.
 
Please confirm your agreement with the foregoing by executing and returning to
us a copy of this letter, which thereupon will become a binding agreement
between us.
 

 
Very truly yours,
 
RM ENTERPRISES INTERNATIONAL, INC.
         
  
By:
/s/ Steven Moskowitz       Steven Moskowitz       Chief Operating Officer      
   

 
Acknowledged, Confirmed
and Agreed to:
 
SPONGETECH DELIVERY SYSTEMS, INC.
           
By:
/s/ Michael L. Metter            Michael L. Metter       President            

 

--------------------------------------------------------------------------------

